DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a drop velocity” in line 4.  This is unclear with respect to the dependence on claim 2 because claim 2 already recites “a drop velocity” in line 4.  It is unclear if claim 3 is reciting a different drop velocity, or if it is referring back to the limitation in claim 2.
Claim 6 recites the limitation “the range” in line 8.  There is insufficient antecedent basis for this limitation in the claim with respect to the dependence on claim 1.
Claim 6 recites the limitation “the range” in line 8.  With respect to the dependence on claim 4, it is unclear if this limitation is referring back to “a range” as recited in claim 4, line 4, or a different range.  If it is a different range, then there is insufficient antecedent basis for this limitation in the claim with respect to the dependence on claim 4.  It appears to be a different range because lines 9-10 of claim 6 subsequently compare “the range” of line 8 to a range with identical language as claim 4 (see also item 7. below).
Claim 6 recites comparing with “a range in an up-down direction of a to-be-imaged region of each of the plurality of pieces of image data” in lines 9-10.  This is unclear with respect to the dependence on claim 4 because claim 4 already recites “a range in an up-down direction of a to-be-imaged region of each of the plurality of pieces of image data” in lines 4-5.  It is unclear if claim 6 is reciting a different range, or if it is referring back to the limitation in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaubauer ‘802 (EP 1749802 A1 - English language machine translation provided herewith and referenced herein).
Regarding claim 1, Donaubauer ‘802 teaches a method for manufacturing a glass fiber strand by which a plurality of glass fiber filaments formed of molten glass being drawn out from a plurality of nozzles are bound together into a glass fiber strand (¶ [0003], [0026]-[0028]; Fig. 1), the method comprising:
an imaging process of continuously imaging the plurality of glass fiber filaments to generate a plurality of pieces of image data (¶ [0008], [0009], [0014], [0016], [0017], [0032], [0033], [0035]
an image processing process of extracting a high brightness object having brightness equal to or greater than a predetermined value from the plurality of pieces of image data (¶ [0007], [0008], [0014], [0016], [0019], [0032], [0033], [0035])
a breakage detection process of detecting breakage in any of the glass fiber filaments based on a result of the image processing performed in the image processing process (¶ [0007], [0014], [0016], [0032])
in the breakage detection process, whether a position of the high brightness object has changed is detected based on the plurality of pieces of image data, and, when a result of the detection indicates that the position of the high brightness object has changed, a determination is made than any of the glass fiber filaments has been broken (¶ [0007], [0014], [0015], [0029], [0032], [0033]).
Regarding claim 5, with dependence from claim 1, Donaubauer ‘802 further teaches in the breakage detection process, a movement direction of the high brightness object is identified based on the plurality of pieces of image data, and when the movement direction is identified as a vertical direction, a determination is made that any of the glass fiber filaments has been broken (¶ [0007], [0009], [0014], [0015], [0029] - wherein the forming droplet that constitutes the detected high brightness object is a three-dimensional object and thus forms in movement directions including a vertical direction from the nozzle; Fig. 1).
Regarding claim 7, with dependence from claim 1, Donaubauer ‘802 further teaches in the imaging process, a region below a tip of each of the nozzles and below a molten glass cone at the tip is imaged to generate the plurality of pieces of image data (¶ [0009], [0033]).
Regarding claim 9, Donaubauer ‘802 further teaches in the imaging process, a region below a tip of each of the nozzles and below a molten glass cone at the tip is imaged to generate the plurality of pieces of image data (¶ [0009], [0033]).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 8, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 3, the prior art does not fairly teach or suggest calculating drop velocity or determining a broken filament based on drop velocity of the high brightness object.  Regarding claims 4 and 6, the prior art does not fairly teach or suggest setting an imaging region or exposure time with respect to movement of a water droplet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These documents outline related approaches to detecting glass fiber filament breakage with imaging and light detection.
US 3,268,314 (Stephens)
US 4,229,198 (Coggin)
US 4,342,580 (Roberson)
US 4,389,574 (Shofner)
US 4,401,452 (Eisenberg)
US 4,925,471 (Yamatsuta)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741